UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Gregory Sheindlin,                                                            5/25/2021

                                 Plaintiff,
                                                           1:21-cv-01124 (LJL) (SDA)
                   -against-
                                                           ORDER
James Brady,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

         Defendant’s time to answer or otherwise respond to the Complaint under Rule 12 of the

Federal Rules of Civil Procedure has expired. The Court hereby ORDERS that Defendant shall

answer or otherwise respond to the Complaint no later than Tuesday, June 1, 2021. Failure to

meet this deadline may result in the entry of a default against Defendant.

SO ORDERED.

Dated:          New York, New York
                May 25, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
